 



EXHIBIT 10
PORTEC RAIL PRODUCTS, INC.
2006 STOCK OPTION PLAN
1. Purpose
     The purpose of the Portec Rail Products, Inc. 2006 Stock Option Plan (the
“Plan”) is to advance the interests of Portec Rail Products, Inc. (the
“Company”) and its stockholders by providing Key Employees of the Company and
its Affiliates, upon whose judgment, initiative and efforts the successful
conduct of the business of the Company and its Affiliates largely depends, with
an additional incentive to perform in a superior manner as well as to attract
people of experience and ability.
2. Definitions
     “Affiliate” means any “parent corporation” or “subsidiary corporation” of
the Company, as such terms are defined in Section 424(e) or 424(f),
respectively, of the Code, or a successor to a parent corporation or subsidiary
corporation.
     “Award” means an Award of Non-Statutory Stock Options and Incentive Stock
Options granted under the provisions of the Plan.
     “Beneficiary” means the person or persons designated by a Participant to
receive any benefits payable under the Plan in the event of such Participant’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Participant’s surviving spouse, if
any, or if none, his/her estate.
     “Board” or “Board of Directors” means the board of directors of the
Company, unless otherwise noted herein.
     “Cause” means personal dishonesty, incompetence, willful misconduct, any
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, or the willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) or a final cease-and-desist
order, any of which results in a material loss to the Company or an Affiliate.
     “Change in Control” a Change in Control shall be deemed to have occurred at
such time as (a) any “person” (as the term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
outstanding securities, except for any person disclosed in the Company’s proxy
statement dated May 3, 2004 as the beneficial owner of 5% or more of the
Company’s common stock (“Current 5% Owner”), as well as the heirs, devisees,
beneficiaries, estates, successors, affiliates, legal representatives, or
distributees of any such Current 5% Owner; or (b) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be considered,
for purposes of this clause (b), as though he were a member of the Incumbent
Board; or (c) a plan of reorganization, merger, consolidation, or sale of all or
substantially all the assets of the Company or similar transaction in which the
Company is not the surviving corporation occurs; or (d) a proxy statement is
distributed soliciting proxies from stockholders of the Company, by someone
other than the then current Board of Directors of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company, or a similar transaction with one or more corporations, as a result of
which the stockholders of the Company approve such plan and subsequently
exchange or convert their outstanding shares of common stock of the Company into
cash or property or securities not issued by the Company; or (e) a tender offer
is made for 50% or more of the voting securities of the Company and the
shareholders owning beneficially or of record 50% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender offer and such tendered shares have been accepted by the tender
offeror, except for any voting securities purchased pursuant to a tender offer
by a Current 5% Owner, or the heirs, devisees, beneficiaries, estates,
successors, affiliates, legal representatives, or distributees of any such
Current 5% Owner.

1



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the committee consisting of either (i) at least two
Non-Employee Directors of the Company, or (ii) the entire Board of the Company.
     “Common Stock” means shares of the common stock of the Company, par value
$1.00 per share.
     “Company” means Portec Rail Products, Inc. or a successor corporation.
     “Continuous Service” means employment as a Key Employee without any
interruption or termination of such employment. Continuous Service shall also
mean a continuation as a member of the Board of Directors following a cessation
of employment as a Key Employee. In the case of a Key Employee, employment shall
not be considered interrupted in the case of sick leave, military leave or any
other approved leave of absence or in the case of transfers between payroll
locations of the Company, its subsidiaries or its successor.
     “Date of Grant” means the actual date on which an Award is granted by the
Committee.
     “Director” means a member of the Board.
     “Disability” means a condition where an individual is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. An individual shall not be considered to be disabled for purposes of
this Plan unless he furnishes proof of the existence thereof.
     “Effective Date” means the date of, or a date determined by the Board of
Directors following, approval of the Plan by the Company’s stockholders.
     “Fair Market Value” means, when used in connection with the Common Stock on
a certain date, the reported closing price of the Common Stock as reported on
the Nasdaq stock market (as published in The Wall Street Journal, if published)
on the day prior to such date, or if the Common Stock was not traded on the day
prior to such date then, on the next preceding day on which the Common Stock was
traded; provided, however, that if the Common Stock is not reported on the
Nasdaq stock market, Fair Market Value shall mean the average sale price of all
shares of Common Stock sold during the 30-day period immediately preceding the
date on which such stock option was granted, and if no shares of stock have been
sold within such 30-day period, the average sale price of the last three sales
of Common Stock sold during the 90-day period immediately preceding the date on
which such stock option was granted. In the event Fair Market Value cannot be
determined in the manner described above, then Fair Market Value shall be
determined by the Committee. The Committee is authorized, but is not required,
to obtain an independent appraisal to determine the Fair Market Value of the
Common Stock.
     “Incentive Stock Option” means an Option granted by the Committee to a Key
Employee, which Option is designated as an Incentive Stock Option pursuant to
Section 9.
     “Key Employee” means any person who is currently employed by the Company or
an Affiliate who is chosen by the Committee to participate in the Plan.
     “Non-Employee Director” means, for purposes of the Plan, a Director who
(a) is not employed by the Company or an Affiliate; (b) does not receive
compensation directly or indirectly as a consultant (or in any other capacity
than as a Director) greater than $60,000; (c) does not have an interest in a
transaction requiring disclosure under Item 404(a) of Regulation S-K; or (d) is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K.

2



--------------------------------------------------------------------------------



 



     “Non-Statutory Stock Option” means an Option granted by the Committee to a
Participant and such Option is either (a) not designated by the Committee as an
Incentive Stock Option, or (b) fails to satisfy the requirements of an Incentive
Stock Option as set forth in Section 422 of the Code and the regulations
thereunder.
     “Option” means an Award granted under Section 8 or Section 9.
     “Participant” means a Key Employee of the Company or its Affiliates who
receives or has received an Award under the Plan.
     “Termination for Cause” means the termination of employment caused by the
individual’s personal dishonesty, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties, or
the willful violation of any law, rule or regulation (other than traffic
violations or similar offenses), or a final cease-and-desist order, any of which
results in material loss to the Company or one of its Affiliates.
3. Administration of the Plan
     (a) Role of the Committee. The Plan shall be administered by the Committee.
The interpretation and construction by the Committee of any provisions of the
Plan or of any Option granted hereunder shall be final and binding. The
Committee shall act by vote or written consent of a majority of its members.
Subject to the express provisions and limitations of the Plan, the Committee may
adopt such rules and procedures as it deems appropriate for the conduct of its
affairs. The Committee shall report its actions and decisions with respect to
the Plan to the Board at appropriate times, but in no event less than one time
per calendar year.
     (b) Role of the Board. The members of the Committee shall be appointed or
approved by, and will serve at the pleasure of, the Board of Directors of the
Company. The Board may in its discretion from time to time remove members from,
or add members to, the Committee. The Board shall have all of the powers
allocated to it in the Plan, may take any action under or with respect to the
Plan that the Committee is authorized to take, and may reverse or override any
action taken or decision made by the Committee under or with respect to the
Plan.
     (c) Plan Administration Restrictions. All transactions involving a grant,
award or other acquisitions from the Company shall:

  (i)   be approved by the Company’s full Board or by the Committee;     (ii)  
be approved, or ratified, in compliance with Section 14 of the Exchange Act, by
either: the affirmative vote of the holders of a majority of the shares present,
or represented and entitled to vote at a meeting duly held in accordance with
the laws under which the Company is incorporated; or the written consent of the
holders of a majority of the securities of the issuer entitled to vote, provided
that such ratification occurs no later than the date of the next annual meeting
of stockholders; or     (iii)   result in the acquisition of Common Stock that
is held by the Recipient for a period of six months following the date of such
acquisition.

     (d) Limitation on Liability. No member of the Board or the Committee shall
be liable for any determination made in good faith with respect to the Plan or
any Awards granted under it. If a member of the Board or the Committee is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of anything done or not done by him in such capacity
under or with respect to the Plan or the Company shall indemnify such member
against expense (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding if he/she acted in good faith and in a manner he/she
reasonably believed to be in the best interests of the Company and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his/her
conduct was unlawful.

3



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, and subject to any
adjustment that may be made pursuant to Section 15 hereof, once an Option has
been awarded at Fair Market Value, the Committee shall not have authority to
reprice such Option so that the exercise price of the Option shall be less than
the exercise price on the Date of Grant.
4. Types of Awards
     Awards under the Plan may be granted in any one or a combination of:
(a) Incentive Stock Options; and (b) Non-Statutory Stock Options.
5. Stock Subject to the Plan
     Subject to adjustment as provided in Section 15, the maximum number of
shares reserved for issuance under the Plan is 150,000 shares. Shares issued
under the Plan may be issued by the Company from authorized but unissued shares,
treasury shares, or acquired by the Company in open market purchases. The
maximum number of Options that may be awarded to a Key Employee is 45,000
shares. The maximum number of shares that may be awarded pursuant to the
exercise of Incentive Stock Options is 150,000 shares. To the extent that
Options granted under the Plan are exercised, the shares covered will be
unavailable for future grants under the Plan; to the extent that Options granted
under the Plan terminate, expire or are forfeited without having been exercised,
shares under such Options shall be available for subsequent Awards under this
Plan.
     Any shares that are issued by the Company, and any Awards that are granted
by, or become obligations of, the Company, through the assumption by the Company
or an affiliate thereof, or in substitution for, outstanding Awards previously
granted by an acquired company, shall not be counted against the shares
available for issuance under the Plan.
6. Eligibility
     Key Employees of the Company and its Affiliates shall be eligible to
receive Incentive Stock Options and Non-Statutory Stock Options under the Plan.
7. General Terms and Conditions of Options
     The Committee shall have full and complete authority and discretion except
as expressly limited by the Plan, to grant Options and to provide the terms and
conditions (which need not be identical among Participants) thereof. In
particular, the Committee shall prescribe the following terms and conditions:
(i) the Exercise Price of any Option, which shall not be less than the Fair
Market Value per share on the Date of Grant, (ii) the number of shares of Common
Stock subject to, and the expiration date of, any Option, which expiration date
shall not exceed ten years from the Date of Grant, (iii) the manner, time and
rate (cumulative or otherwise) of exercise of such Option, and (iv) the
restrictions, if any, to be placed upon such Option or upon shares of Common
Stock which may be issued upon exercise of such Option. No awards shall vest at
a rate in excess of 20% per year beginning one year from the Date of Grant.
8. Non-Statutory Stock Options
     The Committee may, from time to time, grant Non-Statutory Stock Options to
eligible Key Employees. Non-Statutory Stock Options granted under the Plan,
including Non-Statutory Stock Options granted in exchange for and upon surrender
of previously granted Awards, are subject to the terms and conditions set forth
in this Section.
     (a) Option Agreement. Each Option shall be evidenced by a written option
agreement between the Company and the Participant specifying the number of
shares of Common Stock that may be acquired through its exercise and containing
such other terms and conditions that are not inconsistent with the terms of the
Plan.

4



--------------------------------------------------------------------------------



 



     (b) Price. The purchase price per share of Common Stock deliverable upon
the exercise of each Non-Statutory Stock Option shall be the Fair Market Value
of the Common Stock of the Company on the Date of Grant. Shares may be purchased
only upon full payment of the purchase price in one or more of the manners set
forth in Section 11 hereof, as determined by the Committee.
     (c) Vesting. Subject to Section 7 hereof, a Non-Statutory Stock Option
granted under the Plan shall vest in a Participant at the rate or rates
determined by the Committee. No Options shall become vested in a Participant
unless the Participant maintains Continuous Service until the vesting date of
such Option, except as set forth herein. The Committee may accelerate the time
at which any Non-Statutory Stock Option may be exercised in whole or in part.
     (d) Exercise of Options. A vested Option may be exercised from time to
time, in whole or in part, by delivering a written notice of exercise to the
President or Chief Executive Officer of the Company, or his/her designee. Such
notice shall be irrevocable and must be accompanied by full payment of the
purchase price in cash or shares of Common Stock at the Fair Market Value of
such shares, determined on the exercise date in the manner described in
Section 2 hereof. If previously acquired shares of Common Stock are tendered in
payment of all or part of the exercise price, the value of such shares shall be
determined as of the date of such exercise.
     (e) Amount of Awards. Subject to Section 7 hereof, Non-Statutory Stock
Options may be granted to any Key Employee in such amounts as determined by the
Committee. In granting Non-Statutory Stock Options, the Committee shall consider
such factors as it deems relevant, which factors may include, among others, the
position and responsibility of the Key Employee, the length and value of his/her
service to the Company or the Affiliate, the compensation paid to the Key
Employee, and the Committee’s evaluation of the performance of the Company or
the Affiliate, according to measurements that may include, among others, key
financial ratios, level of classified assets and independent audit findings.
     (f) Term of Options. Unless the Committee determines otherwise, the term
during which Non-Statutory Stock Options may be exercised shall not exceed ten
years from the Date of Grant. In no event shall a Non-Statutory Stock Option be
exercisable in whole or in part more than ten years from the Date of Grant.
     (g) Termination of Continuous Service. Upon the termination of a Key
Employee’s Continuous Service, for any reason other than death, Disability,
Termination for Cause, termination following a Change in Control (other than for
Cause following a Change in Control), the Participant’s Non-Statutory Stock
Options shall be exercisable only as to those shares that were vested on the
date of termination and only for one year following termination. In the event of
Termination for Cause, all rights under a Participant’s Non-Statutory Stock
Options shall expire upon termination. In the event of the Participant’s
termination of Continuous Service due to death, Disability, or following a
Change in Control, all Non-Statutory Stock Options held by the Participant,
whether or not vested at such time, shall vest and become exercisable by the
Participant or his/her legal representative or beneficiaries for one year
following the date of such termination, death or cessation of employment,
provided that in no event shall the period extend beyond the expiration of the
Non-Statutory Stock Option term.
     (h) Transferability. In the discretion of the Board, all or any
Non-Statutory Stock Options granted hereunder may be transferable by the
Participant once the Option has vested in the Participant, provided, however,
that the Board may limit the transferability of such Option or Options to a
designated class or classes of persons.
9. Incentive Stock Options
     The Committee may, from time to time, grant Incentive Stock Options to Key
Employees. The total number of Incentive Stock Options granted pursuant to the
Plan shall be up to 150,000 and shall be subject to the following terms and
conditions:
     (a) Option Agreement. Each Option shall be evidenced by a written option
agreement between the Company and the Key Employee specifying the number of
shares of Common Stock that may be acquired through its exercise and containing
such other terms and conditions that are consistent with the terms of the Plan.

5



--------------------------------------------------------------------------------



 



     (b) Price. Subject to Section 15 hereof and Section 422 of the Code, the
purchase price per share of Common Stock deliverable upon the exercise of each
Incentive Stock Option shall be not less than 100% of the Fair Market Value of
the Company’s Common Stock on the date the Incentive Stock Option is granted.
However, if a Key Employee owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or its Affiliates
(or under Section 424(d) of the Code is deemed to own stock representing more
than 10% of the total combined voting power of all classes of stock of the
Company or its Affiliates by reason of the ownership of such classes of stock,
directly or indirectly, by or for any brother, sister, spouse, ancestor or
lineal descendent of such Key Employee, or by or for any corporation,
partnership, estate or trust of which such Key Employee is a stockholder,
partner or Beneficiary), the purchase price per share of Common Stock
deliverable upon the exercise of each Incentive Stock Option shall not be less
than 110% of the Fair Market Value of the Company’s Common Stock on the date the
Incentive Stock Option is granted. Shares may be purchased only upon payment of
the full purchase price. Payment of the purchase price may be made, in whole or
in part, through the surrender of shares of the Common Stock of the Company at
the Fair Market Value of such shares determined on the exercise date.
     (c) Vesting. Subject to Section 7 hereof, Incentive Stock Options awarded
to Key Employees shall vest at the rate or rates determined by the Committee. No
Incentive Stock Option shall become vested in a Participant unless the
Participant maintains Continuous Service until the vesting date of such Option,
except as set forth herein.
     (d) Exercise of Options. Vested Options may be exercised from time to time,
in whole or in part, by delivering a written notice of exercise to the President
or Chief Executive Officer of the Company, or his/her designee. Such notice is
irrevocable and must be accompanied by full payment of the exercise price in
cash or shares of Common Stock at the Fair Market Value of such shares
determined on the exercise date.
     The Options comprising each installment may be exercised in whole or in
part at any time after such installment becomes vested, provided that the amount
able to be first exercised in a given year is consistent with the terms of
Section 422 of the Code. To the extent required by Section 422 of the Code, the
aggregate Fair Market Value (determined at the time the Option is granted) of
the Common Stock for which Incentive Stock Options are exercisable for the first
time by a Participant during any calendar year (under all plans of the Company
and its Affiliates) shall not exceed $100,000.
     The Committee may, in its sole discretion, accelerate the time at which any
Incentive Stock Option may be exercised in whole or in part, provided that it is
consistent with the terms of Section 422 of the Code. Notwithstanding the above,
in the event of a Change in Control of the Company, all Incentive Stock Options
that have been awarded shall become immediately exercisable, provided, however,
that if the aggregate Fair Market Value (determined at the time the Option is
granted) of Common Stock for which Options are exercisable as a result of a
Change in Control, together with the aggregate Fair Market Value (determined at
the time the Option is granted) of all other Common Stock for which Incentive
Stock Options become exercisable during such year, exceeds $100,000, then the
first $100,000 of Incentive Stock Options (determined as of the Date of Grant)
shall be exercisable as Incentive Stock Options and any excess shall be
exercisable as Non-Statutory Stock Options (but shall remain subject to the
provisions of this Section to the extent permitted).
     (e) Amounts of Awards. Subject to Section 7 hereof, Incentive Stock Options
may be granted to any eligible Key Employee in such amounts as determined by the
Committee; provided that the amount granted is consistent with the terms of
Section 422 of the Code. In granting Incentive Stock Options, the Committee
shall consider such factors as it deems relevant, which factors may include,
among others, the position and responsibilities of the Key Employee, the length
and value of his/her service to the Company, or the Affiliate, the compensation
paid to the Key Employee and the Committee’s evaluation of the performance of
the Company, or the Affiliate, according to measurements that may include, among
others, key financial ratios, levels of classified assets, and independent audit
findings. The provisions of this subsection (e) shall be construed and applied
in accordance with Section 422(d) of the Code and the regulations, if any,
promulgated thereunder.

6



--------------------------------------------------------------------------------



 



     (f) Terms of Options. The term during which each Incentive Stock Option may
be exercised shall be determined by the Committee, provided, however, in no
event shall an Incentive Stock Option be exercisable in whole or in part more
than 10 years from the Date of Grant. If any Key Employee, at the time an
Incentive Stock Option is granted to him, owns stock representing more than 10%
of the total combined voting power of all classes of stock of the Company or its
Affiliate (or, under Section 424(d) of the Code, is deemed to own stock
representing more than 10% of the total combined voting power of all classes of
stock, by reason of the ownership of such classes of stock, directly or
indirectly, by or for any brother, sister, spouse, ancestor or lineal descendent
of such Key Employee, or by or for any corporation, partnership, estate or trust
of which such Key Employee is a stockholder, partner or Beneficiary), the
Incentive Stock Option granted to him shall not be exercisable after the
expiration of five years from the Date of Grant.
     (g) Termination of Continuous Service. Upon the termination of a Key
Employee’s Continuous Service for any reason other than death, Disability,
Termination for Cause or termination following a Change in Control (other than
for Cause following a Change in Control) the Key Employee’s Incentive Stock
Options shall be exercisable only as to those shares that were vested by such
Key Employee at the date of termination for a period of three months following
termination. Upon termination of a Key Employee’s Continuous Service due to
death or Disability or following a Change in Control, all Incentive Options held
by a Key Employee, whether or not vested at such time, shall vest and become
exercisable by the Participant or his/her legal representative or beneficiaries
for one year following the date of such termination, death or cessation of
Continuous Service, provided that in no event shall the period extend beyond the
expiration of the Stock Option term, and provided, further, that, except in the
event of death or Disability, such Option shall not be eligible for treatment as
an Incentive Stock Option in the event such Option is exercised more than three
months following termination. In the event of Termination for Cause, all rights
under the Incentive Stock Options shall expire upon termination.
     In order to obtain Incentive Stock Option treatment for Options exercised
by heirs or devisees of an Optionee, the Optionee’s death must have occurred
while employed or within three months of termination of Continuous Service.
     (h) Transferability. No Incentive Stock Option granted under the Plan is
transferable except by will or the laws of descent and distribution and is
exercisable during his/her lifetime only by the Key Employee to which it is
granted.
     (i) Compliance with Code. The options granted under this Section are
intended to qualify as Incentive Stock Options within the meaning of Section 422
of the Code, but the Company makes no warranty as to the qualification of any
Option as an Incentive Stock Option within the meaning of Section 422 of the
Code. If an Option granted hereunder fails for whatever reason to comply with
the provisions of Section 422 of the Code, and such failure is not or cannot be
cured, such Option shall be a Non-Statutory Stock Option.
10. Surrender of Option
     In the event of a Participant’s termination of employment as a result of
death or Disability, the Participant (or his/her personal representative(s),
heir(s), or devisee(s)) may, in a form acceptable to the Committee, make
application to surrender all or part of the Options held by such Participant in
exchange for a cash payment from the Company of an amount equal to the
difference between the Fair Market Value of the Common Stock on the date of
termination of employment and the exercise price per share of the Option.
Whether the Company accepts such application or determines to make payment, in
whole or part, is within its absolute and sole discretion, it being expressly
understood that the Company is under no obligation to any Participant whatsoever
to make such payments. In the event that the Company accepts such application
and determines to make payment, such payment shall be in lieu of the exercise of
the underlying Option and such Option shall cease to be exercisable.
11. Alternate Option Payment Mechanism
     The Committee has sole discretion to determine what form of payment it will
accept for the exercise of an Option. The Committee may indicate acceptable
forms in the agreement with the Participant covering such Options or may reserve
its decision to the time of exercise. No Option is to be considered exercised
until payment in full is accepted by the Committee or its agent.

7



--------------------------------------------------------------------------------



 



     (a) Cash Payment. The exercise price may be paid in cash or by certified
check. To the extent permitted by law, the Committee may permit all or a portion
of the exercise price of an Option to be paid through borrowed funds.
     (b) Cashless Exercise. Subject to vesting requirements, if applicable, a
Participant may engage in a “cashless exercise” of the Option. Upon a cashless
exercise, the Participant shall give the Company written notice of the exercise
of the Option together with an order to a registered broker-dealer or equivalent
third party, to sell part or all of the Common Stock subject to the Option and
to deliver enough of the proceeds to the Company to pay the Option exercise
price and any applicable withholding taxes. If the Participant does not sell the
Common Stock subject to the Option through a registered broker-dealer or
equivalent third party, the Participant may give the Company written notice of
the exercise of the Option and the third party purchaser of the Common Stock
subject to the Option shall pay the Option exercise price plus applicable
withholding taxes to the Company.
     (c) Exchange of Common Stock. The Committee may permit payment of the
Option exercise price by the tendering (or constructively tendering) of
previously acquired shares of Common Stock. All shares of Common Stock tendered
in payment of the exercise price of an Option shall be valued at the Fair Market
Value of the Common Stock. No tendered shares of Common Stock which were
acquired by the Participant upon the previous exercise of an Option or as awards
under a stock award plan (such as a Recognition and Retention Plan) shall be
accepted for exchange unless the Participant has held such shares (without
restrictions imposed by said plan or award) for at least six months prior to the
exchange.
12. Rights of a Stockholder
     A Participant shall have no rights as a stockholder with respect to any
shares covered by a Non-Statutory and/or Incentive Stock Option until the date
of issuance of a stock certificate for such shares. Nothing in the Plan or in
any Award granted confers on any person any right to continue in the employ of
the Company or its Affiliates, or interferes in any way with the right of the
Company or its Affiliates to terminate his/her services as an officer or
employee at any time.
13. Agreement with Participants
     Each Award of Options will be evidenced by a written agreement, executed by
the Participant and the Company or its Affiliates that describes the conditions
for receiving the Awards, including the date of Award, the purchase price,
applicable periods, and any other terms and conditions as may be required by the
Board or applicable securities laws.
14. Designation of Beneficiary
     A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Option to which he/she would then
be entitled. Such designation will be made upon forms supplied by and delivered
to the Company and may be revoked in writing. If a Participant fails effectively
to designate a Beneficiary, then his/her estate will be deemed to be the
Beneficiary.
15. Dilution and Other Adjustments
     In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, pro rata return of capital to all
stockholders, recapitalization, or any merger, consolidation, spin-off,
reorganization, combination or exchange of shares, or other similar corporate
change, or other increase or decrease in such shares, without receipt or payment
of consideration by the Company, the Committee will make such adjustments to
previously granted Awards, to prevent dilution or enlargement of the rights of
the Participant, including any or all of the following:
     (a) adjustments in the aggregate number or kind of shares of Common Stock
that may be awarded under the Plan;

8



--------------------------------------------------------------------------------



 



     (b) adjustments in the aggregate number or kind of shares of Common Stock
covered by Awards already made under the Plan; or
     (c) adjustments in the purchase price of outstanding Incentive and/or
Non-Statutory Stock Options.
     No such adjustments may, however, materially change the value of benefits
available to a Participant under a previously granted Award. With respect to
Incentive Stock Options, no such adjustment shall be made if it would be deemed
a “modification” of the Award under Section 424 of the Code.
16. Effect of a Change in Control on Option Awards
     In the event of a Change in Control, the Committee and the Board of
Directors will take one or more of the following actions to be effective as of
the date of such Change in Control:
     (a) provide that such Options shall be assumed, or equivalent options shall
be substituted (“Substitute Options”) by the acquiring or succeeding corporation
(or an affiliate thereof), provided that: (1) any such Substitute Options
exchanged for Incentive Stock Options shall meet the requirements of Section
424(a) of the Code, and (2) the shares of stock issuable upon the exercise of
such Substitute Options shall be registered in accordance with the Securities
Act of 1933, as amended (“1933 Act”) or such securities shall be exempt from
such registration in accordance with Sections 3(a)(2) or 3(a)(5) of the 1933
Act, (collectively, “Registered Securities”), or in the alternative, and in the
sole discretion of the Company, if the securities issuable upon the exercise of
such Substitute Options shall not constitute Registered Securities, then the
Participant will receive upon consummation of the Change in Control a cash
payment for each Option surrendered equal to the difference between the (1) fair
market value of the consideration to be received for each share of Common Stock
in the Change in Control times the number of shares of Common Stock subject to
such surrendered Options, and (2) the aggregate exercise price of all such
surrendered Options; or
     (b) in the event of a transaction under the terms of which the holders of
Common Stock will receive upon consummation thereof a cash payment (the “Merger
Price”) for each share of Common Stock exchanged in the Change in Control
transaction, make or provide for a cash payment to the Participants equal to the
difference between (1) the Merger Price times the number of shares of Common
Stock subject to such Options held by each Participant (to the extent then
exercisable at prices not in excess of the Merger Price), and (2) the aggregate
exercise price of all such surrendered Options.
17. Withholding
     There may be deducted from each distribution of cash and/or Common Stock
under the Plan the minimum amount of any federal or state taxes, including
payroll taxes, that are applicable to such supplemental taxable income and that
are required by any governmental authority to be withheld. Shares of Common
Stock will be withheld where required from any distribution of Common Stock.
18. Amendment of the Plan
     The Board may at any time, and from time to time, modify or amend the Plan
in any respect, or modify or amend an Award received by Key Employees; provided,
however, that no such termination, modification or amendment may affect the
rights of a Participant, without his/her consent, under an outstanding Award.
19. Effective Date of Plan
     The Plan shall become effective upon the date of approval of the Plan by
the Company’s stockholders.

9



--------------------------------------------------------------------------------



 



20. Termination of the Plan
     The right to grant Awards under the Plan will terminate upon the earlier of
(i) 10 years after the Effective Date, or (ii) the date on which the exercise of
Options equaling the maximum number of shares reserved under the Plan occurs.
The Board may suspend or terminate the Plan at any time, provided that no such
action will, without the consent of a Participant, adversely affect his/her
rights under a previously granted Award.
21. Applicable Law
     This Plan, the Awards, all documents evidencing Awards and all other
related documents shall be governed by, and will be construed and administered
in accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent that federal law shall apply.

10